 



Exhibit 10.85
AMENDMENT NUMBER EIGHT
to the
AMENDED AND RESTATED INDENTURE
between
OPTION ONE OWNER TRUST 2001-1A
and
WELLS FARGO BANK, N.A.
          This AMENDMENT NUMBER EIGHT (this “Amendment Number Eight”) is made
and is effective as of this 27th day of April, 2007, between Option One Owner
Trust 2001-1A (the “Issuer”) and Wells Fargo Bank, N.A. (formerly known as Wells
Fargo Bank Minnesota, National Association), as Indenture Trustee (the
“Indenture Trustee”), to the Amended and Restated Indenture dated as of
November 25, 2003 (as amended, the “Indenture”), between the Issuer and the
Indenture Trustee.
RECITALS
          WHEREAS, the parties hereto desire to amend the Indenture to extend
the facility for an additional year and to revise certain events of default
subject to the terms and conditions of this Amendment Number Eight.
          WHEREAS, the Indenture Trustee (as directed by the Noteholder), the
Noteholder, the Owner Trustee and the Indenture Trustee hereby waive the various
notice requirements in connection with this Amendment Number Eight set forth in
the Indenture and the Trust Agreement; and
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Indenture.
          SECTION 2. Amendments. The Indenture is hereby amended as follows:
     (a) Section 1.01 of the Indenture is hereby amended by deleting in its
entirety the definition of “Maturity Date” and replacing it with the following:
          “Maturity Date: means, with respect to the Notes, April 25, 2008.”
          SECTION 3. Direction and Instruction.
          (a) The Issuer, by signing this Amendment Number Eight, hereby directs
and instructs the Indenture Trustee to enter into this Amendment Number Eight
pursuant to Section 9.02 of the Indenture. The Issuer, the Owner Trustee and the
Indenture Trustee hereby acknowledge and agree that the direction and
instruction set forth in the previous sentence shall constitute the Issuer Order
required by Section 9.02 of the Indenture. The Indenture Trustee hereby waives
receipt of an Opinion of Counsel required pursuant to Section 9.03 of the
Indenture.
          (b) Option One Loan Warehouse Corporation, as holder of 100%
Percentage Interests in the Trust Certificate issued pursuant to the Trust
Agreement, hereby directs and instructs Wilmington Trust Company under the Trust
Agreement to execute this Amendment Number Eight in its capacity as Owner
Trustee and on behalf of the Trust, and agrees that Wilmington Trust Company is

1



--------------------------------------------------------------------------------



 



covered by the fee and indemnification provisions of the Trust Agreement in
connection with this request.
          SECTION 4. Consent and Waiver. The Noteholder, as the sole Noteholder
of 100% of the Notes issued under the Indenture, hereby consents to this
Amendment Number Eight, without regard to any adverse effect the substance of
this Amendment Number Eight may have on the Notes, and the Noteholder waives the
requirement under Section 9.02 of the Indenture that the Indenture Trustee
receive an Opinion of Counsel for the benefit of the Noteholder to the effect
that this Amendment Number Eight will not have a material adverse effect on the
Notes. The Indenture Trustee and the Noteholder hereby waive the requirement
under Section 9.02 of the Indenture that the Indenture Trustee provide the
Noteholder with a notice prepared by the Issuer setting forth the substance of
this Amendment Number Eight. The Owner Trustee, the Owner and the Noteholder
hereby waive the requirement under Section 4.1(a)(iii) of the Trust Agreement
that the Owner Trustee shall have provided thirty days’ prior written
notification to the Owner and the Noteholder of the substance of this Amendment
Number Eight.
          SECTION 5. Acknowledgement. The parties hereto acknowledge and agree
that this Amendment Number Eight shall constitute a Supplemental Indenture
within the meaning of Article IX of the Indenture.
          SECTION 6. Representations. In order to induce the parties hereto to
execute and deliver this Amendment Number Eight, the Issuer hereby represents to
the Indenture Trustee and the Noteholders that as of the date hereof, after
giving effect to this Amendment Number Eight, (a) all of its respective
representations and warranties in the Indenture and the other Basic Documents
are true and correct, and (b) it is otherwise in full compliance with all of the
terms and conditions of the Indenture.
          SECTION 7. Ratification; Limited Effect. Except as expressly amended
hereby, the Indenture is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.
This Amendment Number Eight shall form a part of the Indenture for all purposes,
and every Holder heretofore or hereafter authenticated and delivered shall be
bound hereby. The Trustee makes no representation or warranty as to the validity
or sufficiency of this Amendment Number Eight. Reference to this Amendment
Number Eight need not be made in the Indenture or any other instrument or
document executed in connection therewith or herewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Indenture, any reference in any of such items to the Indenture being sufficient
to refer to the Indenture as amended hereby.
          SECTION 8. Fees and Expenses. The Issuer covenants to pay as and when
billed by the Noteholder all of the reasonable out-of-pocket costs and expenses
incurred in connection with the transactions contemplated hereby and in the
other Basic Documents including, without limitation, (i) all reasonable fees,
disbursements and expenses of counsel to the Initial Noteholder and (ii) all
reasonable fees and expenses of the Indenture Trustee and its counsel.
          SECTION 9. Governing Law. THIS AMENDMENT NUMBER EIGHT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
          SECTION 10. Counterparts. This Amendment Number Eight may be executed
by each of the parties hereto on any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.

2



--------------------------------------------------------------------------------



 



          SECTION 11. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment Number Eight is executed
and delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of Option One Owner Trust 2001-1A in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Amendment Number Eight or any other
related documents.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment Number
Eight to be executed and delivered by their duly authorized officers as of the
day and year first above written.

                  OPTION ONE OWNER TRUST 2001-1A    
 
                By: Wilmington Trust Company, not in its         individual
capacity but solely as Owner Trustee    
 
           
 
  By:   /s/ Mary Kay Pupillo    
 
                Name: Mary Kay Pupillo         Title: Assistant Vice President  
 
 
                WELLS FARGO BANK, N.A., as Indenture Trustee    
 
           
 
  By:   /s/ Melissa Loiselle    
 
                Name: Melissa Loiselle         Title: Vice President    

The undersigned certifies that it is the holder of 100% of the Notes issued by
the Issuer wider the Indenture, and hereby consents to this Amendment Number
Eight:
GREENWICH CAPITAL FINANCIAL. PRODUCTS, INC., as Noteholder

             
By:
  /s/ Vinn Phillips        
 
            Name: Vinn Phillips         Title: Senior Vice President        

The undersigned certifies that it is the holder of 100% of Percentage Interests
in the Trust Certificate issued pursuant to the Trust Agreement, and hereby
consents to Sections 3 and 4 of this Amendment Number Eight:
OPTION ONE LOAN WAREHOUSE CORPORATION, as Loan Originator

             
By:
  /s/ Charles R. Fulton        
 
            Name: Charles R. Fulton         Title: Assistant Secretary        

The undersigned hereby consents to Sections 3 and 4 of this Amendment Number
Eight:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee

             
By:
  /s/ Mary Kay Pupillo        
 
            Name: Mary Kay Pupillo         Title: Assistant Vice President      
 

 